DAVIDSON, P. J.
Appellant was convicted of assault to murder; his punishment being assessed at two years confinement in the penitentiary.
It is urged on motion for new trial in the court below that the court erred in not charging on aggravated assault. This alleged error cannot be considered for the reason the statement of facts is not before us, and there is nothing to indicate to this court that that issue was in the case.
It is also urged that the verdict of the jury is not supported by the evidence. For the same reason — that is, the evidence is not in the record — we cannot review this question.
The indictment is in proper ' form, which has been used and held good by the decisions in this state.
As the record is presented to us, no sufficient reason is shown why the judgment should be reversed.
Therefore it is ordered to be affirmed.